Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 05-2435

                        MUKTAR SINGH SANDHU,

                               Petitioner,

                                     v.

               ALBERTO GONZALES, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF

                THE BOARD OF IMMIGRATION APPEALS


                                  Before

                         Boudin, Chief Judge,

                     Torruella, Circuit Judge,

                 and Cyr, Senior Circuit Judge.



     Desmond P. FitzGerald and FitzGerald & Company, LLC on brief
for petitioner.
     Gina Walcott-Torres, Assistant United States Attorney, and
Michael J. Sullivan, United States Attorney, on brief for
respondent.



                             June 22, 2006
          Per Curiam.   Muktar Singh Sandhu is an Indian national

who entered the United States without authorization, possibly

arriving from Mexico in 1993 (when he apparently filed a petition

for asylum that was later abandoned).   He was served with a notice

to appear on August 14, 2003, which charged him as being removable

as an alien who arrived in the United States without authorization.

8 U.S.C. § 1182(a)(6)(A)(i) (2000).     He appeared, with counsel,

before the immigration court on October 20, 2003.

          At that time Sandhu said he needed more time to prepare

for the removal hearing and was granted a year in which to do so;

the Immigration Judge ("IJ") orally informed Sandhu and his counsel

that the removal hearing was rescheduled for October 13, 2004.   In

the courtroom he was then handed a new notice of hearing directed

to another alien with a different hearing date.     The immigration

court discovered this error several days later and mailed to

Sandhu's counsel an accurate notice of hearing with the correct

date, as permitted under the governing notice statutes.    8 U.S.C.

§ 1229(a)(1), (2).

          On October 13, 2004, neither Sandhu nor his counsel

appeared, and the IJ found that Sandhu had been provided with the

required notice of the hearing and was removable, and he entered an

in absentia removal order as permitted by 8 U.S.C. § 1229a(5)(A).

Sandhu apparently arrived at the immigration court the following

day and discovered that he had been removed in absentia; he filed


                               -2-
on the same day an affidavit with a motion by counsel requesting

reopening of the proceedings (as is permitted where exceptional

circumstances exist, id. § 1229a(5)(C)(i)).

              Curiously, neither the affidavit nor the motion says that

his counsel did not receive the corrected notice or that Sandhu was

not informed that the corrected notice had been received.                In

Sandhu's affidavit requesting reopening there is a vague reference

to confusion about the date and to the fact that the in-hand notice

was addressed to a different person, but Sandhu failed to make a

straightforward claim that he never received notice of the correct

hearing date (which was provided both orally and in writing).

              The IJ wrote a decision setting out these events and

noting the statutory requirements for entering and rescinding an in

absentia removal order.      8 U.S.C. § 1229a(5)(A), (C).        The IJ said

that the correct notice of hearing had been mailed to Sandhu's

counsel of record, and that Sandhu had failed to present evidence

that he did not receive this notice.           Sandhu filed a motion to

reconsider (again failing to claim that he was unaware of the

corrected notice) which was also denied by the IJ.

              The BIA affirmed the IJ's rulings without opinion, and

Sandhu now appeals to this court. The governing statute limits our

review but permits Sandhu to raise the central issue: whether the

IJ   abused    his   discretion   in    concluding   that   no   exceptional




                                       -3-
circumstances justified the failure to appear.     See 8 U.S.C. §

1229a(b)(5)(D).

          On this record the case is not even close.   Sandhu never

offered an affidavit or other evidence to the IJ that he was

unaware of the corrected notice, nor has he demonstrated why, in

view of the correct oral notice and correct follow-up written

notice, he had any basis for confusion.   Belatedly, in this court,

he has now asserted in a motion--not an affidavit--that he does

claim not to have known of the corrected notice; the proffer,

offered without adequate detail, comes way too late and is still

inadequate to establish confusion, let alone justified confusion.1

          This court has in several cases been protective of aliens

in situations in which there has been genuine confusion as to the

hearing date or an excusable absence, at least where there also

appeared to be some plausible basis to contest removability.   See

Kaweesa v. Gonzales, No. 04-2548, 2006 WL 1575400, at *5-*7 (1st

Cir. June 9, 2006); Herbert v. Ashcroft, 325 F.3d 68, 72 (1st Cir.

2003).   But in this instance, Sandhu has never explained what he

would say to contest removability, and there was no abuse of




     1
      For Sandhu to say that he did not receive the corrected
notice in no way establishes that he was confused about the date.
It was given to him orally, the incorrect notice was addressed to
a different person, and while the corrected notice was sent only to
his lawyer (which binds him under the governing rules), Sandhu says
nothing about whether his lawyer reconfirmed the date with him
without informing him of the notice.

                               -4-
discretion   in   rejecting   his   inadequately   supported   claim   of

confusion.

          The petition for review is denied.




                                    -5-